                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  DALLAS J. HARTLEY, JR.,                          )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )     No.     2:20-CV-250-DCLC-CRW
                                                   )
  CARTER COUNTY, DEXTER                            )
  LUNSFORD, MICHAEL MURRY,                         )
  SOUTHERN HEALTH PARTNERS,                        )
  CARTER COUNTY SHERIFF’S OFFICE,                  )
  MELINDA MURRY, MATTHEW                           )
  KEIBLER, ASHLEY RYMER,                           )
  SAMANTHA MANEY, and                              )
  CENTURION OF TENNESSEE, L.L.C.,                  )
                                                   )
                Defendants.                        )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff, a prisoner proceeding pro se, has filed a complaint pursuant to 42 U.S.C. § 1983

 alleging that Defendants have denied him constitutionally adequate medical care [Doc. 1], and a

 motion seeking to proceed in forma pauperis in this action [Doc. 4]. The Court will address

 Plaintiff’s motion prior to screening the complaint in accordance with the Prison Litigation Reform

 Act (“PLRA”).

 I.     MOTION TO PROCEED IN FORMA PAUPERIS

        It appears from Plaintiff’s motion that he lacks sufficient financial resources to pay the

 filing fee in this action. Accordingly, pursuant to 28 U.S.C. § 1915, his motion for leave to proceed

 in forma pauperis [Doc. 4] will be GRANTED.

        Because Plaintiff is an inmate in the Northwest Correctional Complex, he will be

 ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will

 be DIRECTED to submit to the Clerk, U.S. District Court, 220 West Depot Street, Suite 200,




Case 2:20-cv-00250-DCLC-CRW Document 5 Filed 12/01/20 Page 1 of 6 PageID #: 32
 Greeneville, Tennessee 37743 as an initial partial payment, the greater of: (a) twenty percent (20%)

 of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of

 the average monthly balance in his inmate trust account for the six-month period preceding the

 filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the custodian of

 Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s preceding monthly

 income (or income credited to Plaintiff’s trust account for the preceding month), but only when

 such monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty

 dollars ($350.00) has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

        To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

 mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

 where Plaintiff is now confined, and to the Attorney General for the State of Tennessee. This order

 shall be placed in Plaintiff’s prison file and follow him if he is transferred to another correctional

 institution. The Clerk also will be DIRECTED to provide a copy to the Court’s financial deputy.

 II.    SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

 any claims that are frivolous or malicious, fail to state a claim for relief, or are against a defendant

 who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d

 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal,

 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for

 failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory

 language tracks the language in Rule 12(b)(6)” of the Federal Rules of Civil Procedure. Hill v.

 Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA,

 a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

 is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

                                                    2

Case 2:20-cv-00250-DCLC-CRW Document 5 Filed 12/01/20 Page 2 of 6 PageID #: 33
        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

 stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

 (1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

 undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

 however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

 elements of a claim which are not supported by specific facts are insufficient to state a plausible

 claim for relief. Iqbal, 556 U.S. at 681.

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

 deprived of a federal right by a person acting under color of state law. 42 U.S.C. § 1983; Braley

 v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

 create any constitutional rights; it creates a right of action for the vindication of constitutional

 guarantees found elsewhere”).

 III.   ALLEGATIONS OF THE COMPLAINT

        In November 2020, Plaintiff filed the instant suit alleging that the Carter County Sheriff’s

 Office; its medical contractor, Southern Health Partners, Inc. (“SHP”); Centurion of Tennessee,

 L.L.C.; and various employees of each entity denied him surgery to repair a hernia [Doc. 1].

 Alleging violations of constitutional and State law, Plaintiff contends that Defendants denied him

 necessary surgery in order to maximize profits [Id.]. Plaintiff, who is not currently housed at the

 Carter County Detention Center, maintains that these customs were prevalent “[p]rior to May

 2018” [Doc. 1 p. 11].

 IV.    ANALYSIS

        Although Plaintiff’s complaint is vague as to time frames, the Court notes that Plaintiff

 previously made similar allegations in a lawsuit filed in this Court, Hartley v. Southern Health

 Partners, No. 2:17-CV-199-DCLC-CRW. In that suit, filed on or about October 30, 2017, Plaintiff

                                                  3

Case 2:20-cv-00250-DCLC-CRW Document 5 Filed 12/01/20 Page 3 of 6 PageID #: 34
 alleged that Southern Health Partners and Carter County denied him medically necessary surgery

 for a hernia [Doc. 1 in No. 2:17-CV-199]. The case survived screening but was dismissed on

 summary judgment, with the Court finding in favor of Defendants [Doc. 74 in No. 2:17-CV-199].

 Plaintiff appealed, and the Sixth Circuit found that his appeal lacked an arguable basis in law and

 ordered him to pay the appellate filing fee [See Doc. 80 in No. 2:17-CV-199]. Plaintiff failed to

 pay the appellate filing fee, and the appeal was dismissed for want of prosecution in September

 2020 [Doc. 81 in No. 2:17-CV-199]. The instant suit followed in November 2020 [See Doc. 1].

         The Court finds that the doctrine of res judicata informs its judgment in this case. The

 doctrine prevents “the parties and their privies from relitigating in a subsequent proceeding a

 controversy or issue already decided by a prior valid judgment and from litigating piecemeal the

 same controversy.” Westwood Chem. Co., Inc. v. Kulick, 656 F.2d 1224, 1229 (6th Cir. 1981). The

 doctrine consists of two related concepts: claim preclusion and issue preclusion. Taylor v.

 Reynolds, 22 F. App’x 537, 538-39 (6th Cir. No. 8, 2001); see also Baker v. Gen. Motors Corp.,

 522 U.S. 222, 233 n.5 (1998).

          Under claim preclusion, a final judgment on the merits bars any and all claims by
         the parties or their privies based on the same cause of action, as to every matter
         actually litigated as well as every theory of recovery that could have been presented.
         Under issue preclusion, once an issue is actually and necessarily determined by a
         court of competent jurisdiction, that determination is conclusive in subsequent suits
         based on a different cause of action involving any party to the prior litigation.

 Taylor, 22 F. App’x at 538-39 (internal citation and citation omitted); see also, e.g., Doe ex rel.

 Doe v. Jackson Local Schools School Dist., 422 F. App’x 497, 500 (6th Cir. 2011) (noting that

 claim preclusion requires “(1) a prior final, valid decision on the merits by a court of competent

 jurisdiction; (2) a second action involving the same parties, or their privies, as the first; (3) a second

 action raising claims that were or could have been litigated in the first action; and (4) a second

 action arising out of the transaction or occurrence that was the subject matter of the previous

                                                     4

Case 2:20-cv-00250-DCLC-CRW Document 5 Filed 12/01/20 Page 4 of 6 PageID #: 35
 action”) (citation omitted); Vincent v. Warren Cty., Ky, 629 F. App’x 735, 740 (6th Cir. 2015)

 (noting that, for issue preclusion to apply, “the issue raised in the second case must have been

 raised, actually litigated and decided, and necessary to the court's judgment in the first case”).

        The instant lawsuit complains of Defendants’ failure to treat his hernia while he was housed

 at the Carter County Detention Facility, which is the same complaint that was previously

 adjudicated by the Court. Accordingly, the instant lawsuit is, in substance, the same as the one

 previously dismissed, and the doctrine of res judicata bars this action.

        Moreover, even if res judicata did not bar Plaintiff’s complaint, it would be time-barred by

 the applicable statute of limitations. Federal district courts apply the State’s statute of limitations

 for personal injury actions in proceedings arising under 42 U.S.C. § 1983. See Wallace v. Kato,

 549 U.S. 384, 387 (2007). In Tennessee, that period is one year. See Tenn. Code Ann. § 28-3-

 104; Foster v. State, 150 S.W.3d 166, 168 (Tenn. Ct. App. 2004) (applying the one-year statute of

 limitations from Tenn. Code Ann. § 28-3-104 in a § 1983 claim). When the statute begins to run,

 however, is an issue of federal law. Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d

 631, 635 (6th Cir. 2007) (citations omitted). Under federal law, a cause of action accrues, and the

 limitations period begins to run, when the injury forming the basis of the claim is discoverable.

 See Friedman v. Estate of Presser, 929 F.2d 1151, 1159 (6th Cir. 1991) (citing Sevier v. Turner,

 742 F.2d 262, 273 (6th Cir. 1984)). While Plaintiff’s complaint fails to identify the date of the

 alleged mistreatment by Defendants, it is clear from the duplicative claim in his 2017 lawsuit that

 it occurred more than one year prior to the filing of the instant suit in November 2020 [See Doc.

 1]. Therefore, the complaint is otherwise properly dismissed as time barred.

        Accordingly, Plaintiff’s complaint will be DISMISSED as frivolous and for failure to state

 a claim upon which relief may be granted.



                                                   5

Case 2:20-cv-00250-DCLC-CRW Document 5 Filed 12/01/20 Page 5 of 6 PageID #: 36
 V.    CONCLUSION

       For the reasons set forth above:

       1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] is GRANTED;

       2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
              fee to the Clerk in the manner set for above;

       4.     The Clerk is DIRECTED to mail a copy of this memorandum opinion and order
              to the custodian of inmate accounts at the institution where Plaintiff is now
              confined, to the Attorney General for the State of Tennessee, and to the Court’s
              financial deputy;

       5.     Plaintiff has failed to state a claim upon which relief may be granted under § 1983,
              and this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A;
              and

       6.     The Court CERTIFIES that any appeal from this action would not be taken in good
              faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
              Procedure.


       SO ORDERED.

       ENTER:

                                                    s/Clifton L. Corker
                                                    United States District Judge




                                               6

Case 2:20-cv-00250-DCLC-CRW Document 5 Filed 12/01/20 Page 6 of 6 PageID #: 37
